       Case 2:21-mj-00058-CKD Document 5 Filed 04/12/21 Page 1 of 1

                                                                              FILED
                       UNITED STATES DISTRICT COURT                      April 12, 2021
                      EASTERN DISTRICT OF CALIFORNIA                   CLERK, US DISTRICT COURT
                                                                         EASTERN DISTRICT OF
                                                                              CALIFORNIA


UNITED STATES OF AMERICA,                    Case No. 2:21-mj-00058-CKD

                Plaintiff,

      v.                                            ORDER FOR RELEASE OF
                                                     PERSON IN CUSTODY
SIMON SAGE YBARRA,

                Defendant.

TO:   UNITED STATES MARSHAL:

      This is to authorize and direct you to release SIMON SAGE YBARRA ,

Case No. 2:21-mj-00058-CKD Charge 18 U.S.C. § 1512(k), from custody for the

following reasons:

                      Release on Personal Recognizance

                      Bail Posted in the Sum of $

                         X   Unsecured Appearance Bond $         50,000.00

                             Appearance Bond with 10% Deposit

                             Appearance Bond with Surety

                             Corporate Surety Bail Bond

                             (Other): Conditions as stated on the record. The

                             Defendant is ordered to appear on 4/14/2021 at 10:30
                         X
                             a.m. before Magistrate Judge Jacqueline Scott Corley

                             at the Northern District of California.

      Issued at Sacramento, California on A
                                          April
                                           pril 12, 2021 at 3:00 p.m.

                                   By:

                                         M
                                         Ma
                                         Magistrate
                                            gistrate Judge Jeremy D. Peterson
